99 N.Y.2d 638 (2003)
790 N.E.2d 264
760 N.Y.S.2d 91
LORRAINE YOUTHKINS et al., Appellants,
v.
ANTHONY D. CASCIO, Defendant, and LISA M. RUBIN, Respondent.
Court of Appeals of the State of New York.
Decided April 3, 2003.
*639 Shayne, Dachs, Stanisci, Corker & Sauer, Mineola (Jonathan A. Dachs of counsel), for appellants.
Epstein, Grammatico Gann & Frankini, Woodbury (Judith S. Gann of counsel), for respondent.
Concur: Chief Judge KAYE and Judges SMITH, CIPARICK, WESLEY, GRAFFEO and READ. Taking no part: Judge ROSENBLATT.

OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (298 AD2d 386 [2002]).